DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0342823).
Regarding claim 1: Chen a connector 100 (Fig. 1) comprising a frame 5 provided with an opening (at 51; Fig. 4), the connector 100 being capable of allowing a counter connector 200 to be fitted in an inside of the frame 5 through the opening (see Fig. 3), wherein the frame 5 includes: a lateral wall 51 (Fig. 4) that extends in a fitting direction (see Figs. 4-5) in which the connector 100 and the counter connector 200 are fitted with each other and that surrounds the counter connector 200 being fitted with the connector 100 (see Figs. 3 and 6-7); and a guide portion 52 (Fig. 4) that is provided at an end portion of the lateral wall 51 on an opening side where the opening is situated in the fitting direction and that guides the counter connector to an inside of the frame (see Figs. 6-7), wherein the lateral wall 51 is continuous over an entire circumference of the frame (see Fig. 5), wherein the guide portion is provided at the end portion of the lateral wall on the opening side over the entire circumference of the frame (see Fig. 4), wherein in a state where the counter connector 200 is fitted with the connector 100, an inner peripheral surface of the lateral wall 51 is in contact with an outer peripheral surface of the counter connector 200 (see Fig. 7), wherein the lateral wall 51 is provided with a protrusion portion 5111 where the inner peripheral surface of the lateral wall 51 protrudes to the inside of the frame 5 as compared to other portions of the lateral wall (see Figs. 4-5), and wherein in the state where the counter connector is fitted with the connector (Fig. 7), of the inner peripheral surface of the lateral wall, a region provided with the protrusion portion 5111 is in contact with the outer peripheral surface of the counter connector (see Fig. 7 and Para. 0017).
Regarding claim 2: Chen teaches all the limitations of claim 1 and further teaches wherein the lateral wall 51 is seamlessly continuous over the entire circumference of the frame 5 (Fig. 4), and wherein the guide portion 52 is formed of a member constituting the lateral wall and is integrated with the lateral wall (see Figs. 4-5).  
Regarding claim 3: Chen teaches all the limitations of claim 2 and further teaches wherein the guide portion 52 is formed by bending the end portion of the lateral wall on the opening side toward an outside of the frame (see Fig. 4).  
Regarding claim 4: Chen teaches all the limitations of claim 2 and further teaches wherein the lateral wall 51 and the guide portion 52 are formed of a single metal sheet (see Figs. 4-5).  
Regarding claim 5: Chen teaches all the limitations of claim 1 and further teaches wherein the guide portion 52  includes, of the lateral wall 51, a bending portion (at 52; Fig. 4) that is continuous with a portion extending along the fitting direction (see Fig. 4) and a flange portion (e.g. see above 521; Fig. 4) that extends from the bending portion toward an outside of the frame, and wherein the opening is surrounded by the flange portion (see Fig. 4).  
Regarding claim 6: Chen teaches all the limitations of claim 5 and further teaches wherein, of the bending portion (at 52; Fig. 4), a surface facing the inside of the frame is curved in an arc shape (see Fig. 4).  
Regarding claim 7: Chen teaches all the limitations of claim 1 and further teaches wherein each of portions constituting the guide portion 52 provided over the entire circumference of the frame is disposed at an identical position in the fitting direction (see Fig. 4).  
Regarding claim 10: Chen teaches all the limitations of claim 9 and further teaches wherein the lateral wall 51 includes a pair of long side portions disposed at an interval, and a pair of short side portions interconnecting end portions of the pair of long side portions (see Figs. 4-5 for a rectangular shape having a pair of long and short side portions), and wherein each of the pair of long side portions and the pair of short side portions is provided with the protrusion portion (see Fig. 4-5).  
Regarding claim 11: Rejected for substantially the same reasons as claim 4.
Regarding claims 12-15: Rejected for substantially the same reasons as claim 5.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Chen (US 2018/0342823) teaches all the limitations of claims 1-7, 10-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833